DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
On page 5, lines 26-27, applicant states "a comparison is made in step 3 as to whether wheel slip S present at at least one wheel is less than a predefined threshold value SW", but in Fig. 1, step 3 shows S > SW.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "control electronics system configured to control the electric machine" in claim 6.
Applicant has provided sufficient structure for the claimed control electronics system as “an inverter known from the related art” on page 3, lines 12-14 of the specification. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (U.S. Patent No. 6691013; hereinafter Brown).
Regarding claim 1, Brown teaches a device for optimizing electrical power (Brown: Col. 5, lines 17-20; i.e., the present invention provides a method and system for continuously adjusting braking between front and rear axles to optimize regenerative energy recovery while maintaining vehicle controllability) generated by an electric machine (Brown: Col. 4, lines 46-49; i.e., a vehicle system controller (VSC) 46 controls many components in this HEV configuration by connecting to each component's controller) in a coasting mode of a vehicle (Brown: Col. 7, lines 22-25; i.e., a braking force can also be requested by the VSC 46, such as to simulate the engine braking during coast-down of a traditional ICE only vehicle),
the device comprising: a processor (Brown: Col. 4, lines 54-56; i.e., the vehicle controllers have the microprocessor hardware and software to receive and evaluate sensor input and respond according to that input), wherein the processor is configured to:
compare a wheel slip that is present at at least one wheel of the vehicle to a predefined threshold value (Brown: Col. 7, lines 41-46; i.e., at step 102, the strategy calculates a longitudinal wheel slip ratio from the difference in wheel speeds and vehicle speed (as described above) and then proceeds to step 104 to make determinations of whether vehicle controllability indicators are within predetermined threshold values; at step 104 in Fig. 2, wheel slip ratio is compared to a predetermined value);
iteratively reduce, in a plurality of successive iteration steps (Brown: Col. 6, lines 55-59; i.e., the strategy can continuously monitor longitudinal wheel slip ratios, tire slip angle, and yaw rate individually or in any combination; the iteration can be seen in Fig. 2 where the sequence of operations is repeated and cycles back to step 90), a total regenerative torque or a variable proportional to the total regenerative torque by a reduction amount when the ascertained wheel slip is less than the predefined threshold value (Brown: Col. 6, lines 61-65; i.e., the strategy of FIG. 2 can also continuously adjust the proportion of regenerative and non-regenerative braking to optimize energy recovery while maintaining the actual vehicle controllability within predetermined controllability target values; as shown in Fig. 2, if the wheel slip ratio is not greater than the predetermined value (or less than the predetermined value), the loop cycles back to step 90 and repeats the iteration, and at step 98 controls the system to increase regenerative breaking (reduce the total absolute value));
and iteratively increase, in a plurality of successive iteration steps (Brown: Col. 6, lines 55-59; i.e., the strategy can continuously monitor longitudinal wheel slip ratios, tire slip angle, and yaw rate individually or in any combination; the iteration can be seen in Fig. 2 where the sequence of operations is repeated and cycles back to step 90), the total regenerative torque or the variable by an increase amount when the ascertained wheel slip is greater than the predefined threshold value (Brown: Col. 9, lines 4-6; i.e., these equations will act to reduce the level of regenerative braking torque when the tire slip angle exceeds the target level; as seen in Fig.  2, step 106, the level of regenerative braking torque is reduced (the total absolute value is increased) if the wheel slip ratio exceeds a predetermined value as in step 104);
wherein the electric machine is operable in a generator mode based on the total regenerative torque or the variable (Brown: Col. 3, lines 27-30; i.e., the vehicle has a controller having the microprocessor hardware and software to … activate a generator motor which varies non-regenerative and regenerative braking in optimum proportions between the front axle and rear axle for maximum energy recovery and vehicle controllability).
Regarding claim 2, Brown teaches the electrical power optimizing device according to claim 1. Brown further teaches wherein the processor is configured to: ascertain, based on absolute values of the reduction amounts or increase amounts ascertained in the individual iteration steps (Brown: Col. 8, line 65 – Col. 9, line 1; i.e., the above equations are an implementation of a simple proportional-integral-derivative feedback controller based on the assumption that T_regen and T_desired_regen are always positive values), a correction value with which a predefined allowable regenerative torque is corrected (Brown: Col. 8, line 64; i.e., T_regen=T_desired_regen-T_correction; The desired regenerative torque (total) is a function of the regenerative torque (allowable) and the torque correction value);
and ascertain the total regenerative torque or variable based on the corrected allowable regenerative torque (Brown: Col. 8, line 64; i.e., T_regen=T_desired_regen-T_correction; the desired regenerative torque (total) is a function of the regenerative torque (allowable) and the torque correction value).
Regarding claim 4, Brown teaches the electrical power optimizing device according to claim 2. Brown further teaches wherein the processor is configured to determine the total regenerative torque or variable by adding the allowable regenerative torque and the correction value (Brown: Col. 8, line 64; i.e., T_regen=T_desired_regen-T_correction; If rearranged, the desired regenerative torque (total) equals the regenerative torque (allowable) plus the torque correction).
Regarding claim 5, Brown teaches the electrical power optimizing device according to claim 2. Brown further teaches wherein the allowable regenerative torque is determined as a function of various driving state variables (Brown: Col. 8, lines 54-60; i.e., the closed loop control of tire slip angle, alpha, using regenerative braking torque, T_regen, can be implemented as follows: T_correction_r=max(kp*(alpha-alpha_target)+kd*alpha_dot, 0), where kp and kd are calibratible values; the various driving state variables are tire slip angle and its time derivative in this example embodiment).
Regarding claim 6, Brown teaches the electrical power optimizing device according to claim 1. Brown further teaches wherein the processor is connected to a control electronics system that is configured to control the electric machine (Brown: Col. 4, lines 47-56; i.e., a vehicle system controller (VSC) 46 controls many components in this HEV configuration by connecting to each component's controller; The vehicle controllers have the microprocessor hardware and software to receive and evaluate sensor input and respond according to that input).
Regarding claim 7, Brown teaches a method for optimizing electrical power (Brown: Col. 5, lines 17-20; i.e., the present invention provides a method and system for continuously adjusting braking between front and rear axles to optimize regenerative energy recovery while maintaining vehicle controllability) generated by an electric machine (Brown: Col. 4, lines 46-49; i.e., a vehicle system controller (VSC) 46 controls many components in this HEV configuration by connecting to each component's controller) in a coasting mode of a vehicle (Brown: Col. 7, lines 22-25; i.e., a braking force can also be requested by the VSC 46, such as to simulate the engine braking during coast-down of a traditional ICE only vehicle),
the method comprising: comparing a wheel slip that is present at at least one wheel of the vehicle to a predefined threshold value (Brown: Col. 7, lines 41-46; i.e., at step 102, the strategy calculates a longitudinal wheel slip ratio from the difference in wheel speeds and vehicle speed (as described above) and then proceeds to step 104 to make determinations of whether vehicle controllability indicators are within predetermined threshold values; at step 104 in Fig. 2, wheel slip ratio is compared to a predetermined value);
iteratively reducing, in a plurality of successive iteration steps (Brown: Col. 6, lines 55-59; i.e., the strategy can continuously monitor longitudinal wheel slip ratios, tire slip angle, and yaw rate individually or in any combination; the iteration can be seen in Fig. 2 where the sequence of operations is repeated and cycles back to step 90), a total regenerative torque or a variable proportional to the total regenerative torque by a reduction amount when the ascertained wheel slip is less than the predefined threshold value (Brown: Col. 6, lines 61-65; i.e., the strategy of FIG. 2 can also continuously adjust the proportion of regenerative and non-regenerative braking to optimize energy recovery while maintaining the actual vehicle controllability within predetermined controllability target values; as shown in Fig. 2, if the wheel slip ratio is not greater than the predetermined value (or less than the predetermined value), the loop cycles back to step 90 and repeats the iteration, and at step 98 controls the system to increase regenerative breaking (reduce the total absolute value));
and iteratively increasing, in a plurality of successive iteration steps (Brown: Col. 6, lines 55-59; i.e., the strategy can continuously monitor longitudinal wheel slip ratios, tire slip angle, and yaw rate individually or in any combination; the iteration can be seen in Fig. 2 where the sequence of operations is repeated and cycles back to step 90), the total regenerative torque or variable by an increase amount when the ascertained wheel slip is greater than the predefined threshold value (Brown: Col. 9, lines 4-6; i.e., these equations will act to reduce the level of regenerative braking torque when the tire slip angle exceeds the target level; as seen in Fig.  2, step 106, the level of regenerative braking torque is reduced (the total absolute value is increased) if the wheel slip ratio exceeds a predetermined value as in step 104);
wherein the electric machine is operable in a generator mode based on the total regenerative torque or the variable (Brown: Col. 3, lines 27-30; i.e., the vehicle has a controller having the microprocessor hardware and software to … activate a generator motor which varies non-regenerative and regenerative braking in optimum proportions between the front axle and rear axle for maximum energy recovery and vehicle controllability).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mikami et al. (U.S. Patent No. 6549840; hereinafter Mikami).
Regarding claim 3, Brown teaches the electrical power optimizing device according to claim 2, but Brown does not teach wherein the processor is configured to: determine the allowable regenerative torque in a first coasting phase of the vehicle; store the determined allowable regenerative torque; and in a subsequent coasting phase, use the stored allowable regenerative torque as a starting value for correcting the total regenerative torque or variable.
However, in the same field of endeavor, Mikami teaches wherein the processor is configured to: determine the allowable regenerative torque in a first coasting phase of the vehicle (Mikami: Col. 43, lines 11-16; i.e., the regenerative braking torque is calculated according to the front-wheel torque distribution ratio (1-K.sub.tr) and an operator's desired vehicle braking torque represented by the operating amount of the brake pedal 124 or the deceleration value of the vehicle during the coasting run);
store the determined allowable regenerative torque (Mikami: Col. 30, lines 6-10; i.e., the output-torque-range memory means 130, which is provided in the RAM of the hybrid control device 104, for instance, stores data maps representative of a plurality of output torque ranges of the RMG 70 used for limiting the output torque of the RMG 70);
and in a subsequent coasting phase (Mikami: Col. 43, lines 26-30; i.e., the second-motor control means 332 is further adapted to control the RMG 70 during an operation of the brake pedal 124 or during a coasting run of the vehicle, to provide a regenerative braking torque to be applied to the rear wheels 80, 82), use the stored allowable regenerative torque as a starting value for correcting the total regenerative torque or variable (Mikami: Col. 31, lines 8-12; i.e., the output-torque-range selecting means 152 is adapted to select one of the output torque ranges of the RMG 70 stored in the output-torque-range memory means 130, depending upon whether the vehicle is in a starting state, a wheel slipping state or an understeering state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical power optimizing device of Brown to have incorporated the processor being configured to: determine the allowable regenerative torque in a first coasting phase of the vehicle; store the determined allowable regenerative torque; and in a subsequent coasting phase, use the stored allowable regenerative torque as a starting value for correcting the total regenerative torque or variable as taught by Mikami. Doing so would allow the processor to determine the current state of the vehicle and use stored torque data to select an appropriate output torque range (Mikami: Col. 31, lines 19-27; i.e., the output-torque-range selecting means 152 selects one of the two output torque ranges of the RMG 70 in order to control the output torque of the RMG 70 depending upon the running state of the vehicle, with the four wheels 66, 68, 80, 82).
Regarding claim 8, Brown teaches the electrical power optimizing method according to claim 7, but Brown does not teach wherein the method is interrupted and a different regenerative torque is set when a vehicle stability program is active.
However, in the same field of endeavor, Mikami teaches wherein the method is interrupted and a different regenerative torque is set when a vehicle stability program is active (Mikami: Col. 32, lines 24-29; i.e., in the vehicle turning stability control mode, a suitable braking force is applied to an appropriate one or ones of the left or right wheels without an operation of the brake pedal 124, for controlling the drive forces of the four wheels so as to prevent an excessively understeering or oversteering state of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical power optimizing method of Brown to have incorporated the method being interrupted and a different regenerative torque being set when a vehicle stability program is active as taught by Mikami. Doing so would allow the vehicle to change the regenerative torque setting when the vehicle is a two-wheel driving mode and the vehicle is running in the stability control mode (Mikami: Col. 37, lines 36-41; i.e., the vehicle driving mode is automatically changed from the four-wheel driving mode to the two-wheel driving mode for driving the vehicle with only the front wheels 66, 68, when any wheel speed sensor is defective or when the vehicle is running in the anti-lock braking pressure control mode or vehicle turning stability control mode).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of electrical power optimization using regenerative torque includes Kato et al. (U.S. Patent No. 8849538), Semsey et al. (U.S. Patent No. 8577531), Patient et al. (U.S. Patent No. 5378053), Miller et al. (U.S. Publication No. 2019/0126759), and Hall et al. (U.S. Publication No. 2018/0154777).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./               Examiner, Art Unit 3661                                                                                                                                                                                         

/THOMAS G BLACK/              Supervisory Patent Examiner, Art Unit 3661